Payne, Melinda

From:                             Thompson, Ashley S.
Sent:                             Friday, January 15, 2021 11:53 AM
To:                               pwersant@ioucentral.com
Cc:                               Klein, Linda
Subject:                          Attempt to Confer in Good Faith Regarding IOU's Discovery Failures, Pursuant to
                                  F.R.C.P. 37


Paul,

I hope your year is off to a good start. As you are no doubt aware, you have not provided any responses to the written
discovery (interrogatories and requests for production of documents) that the J&J Defendants served on December 4,
2020-- those responses were due on January 3, 2021. Because you also did not serve IOU’s initial disclosures by the
deadline I requested in my December 4 letter, I am once again requesting that you serve those disclosures, (plus
responses to all written discovery requests), by January 18. This is my final attempt to confer with you and to obtain the
required discovery.

If you would like to discuss this, you may reach me at 404-725-5784 or at this email address.

Thank you,
Ashley

Ashley S. Thompson
Baker Donelson Bearman Caldwell & Berkowitz, P.C.
3414 Peachtree Road
Suite 1600
Atlanta, Georgia 30326
(404) 443-6709
athompson@bakerdonelson.com
www.bakerdonelson.com




                                                            1
